IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00221-CR

DENNIS MICHAEL ARENAS,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                      From the County Court at Law No 2
                             Brazos County, Texas
                      Trial Court No. 11-00041-CRM-CCL2


                          MEMORANDUM OPINION


      Dennis Michael Arenas appeals from his misdemeanor conviction. Sentence was

imposed on February 22, 2012, and a timely motion for new trial was filed on March 23,

2012. The notice of appeal must have been filed on or before May 22, 2012, but it was

filed on June 15, 2012 and no motion to extend time was filed. See TEX. R. APP. P.

26.2(a)(2) (providing that notice of appeal must be filed within 90 days after sentence

imposed if defendant timely files motion for new trial). The appellate court may extend

the time to file the notice of appeal if, within 15 days after the deadline for filing the
notice of appeal, the party files the notice of appeal in the trial court and files a motion

complying with Rule of Appellate Procedure 10.5(b) (a motion to extend time to file

notice of appeal). See TEX. R. APP. P. 26.3.

        The Clerk warned Arenas that the Court would dismiss his appeal because his

notice of appeal was not timely filed unless, within 21 days, a response was filed

showing grounds for continuing the appeal. No response has been filed.

        Because Arenas’s notice of appeal is untimely, we lack jurisdiction and dismiss

his appeal.




                                                 REX D. DAVIS
                                                 Justice



Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed June 27, 2013
Do not publish
[CR25]




Arenas v. State                                                                       Page 2